Name: Commission Implementing Regulation (EU) NoÃ 1128/2013 of 7Ã November 2013 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Morbier (PDO))
 Type: Implementing Regulation
 Subject Matter: consumption;  Europe;  processed agricultural produce;  agricultural structures and production;  marketing;  production
 Date Published: nan

 13.11.2013 EN Official Journal of the European Union L 302/7 COMMISSION IMPLEMENTING REGULATION (EU) No 1128/2013 of 7 November 2013 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Morbier (PDO)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular the second subparagraph of Article 53(2) thereof, Whereas: (1) Pursuant to the first subparagraph of Article 53(1) of Regulation (EU) No 1151/2012, the Commission has examined Frances application for the approval of amendments to the specification for the protected designation of origin Morbier registered under Commission Regulation (EC) No 1241/2002 (2), as amended by Regulation (EC) No 1027/2009 (3). (2) The purpose of the application is to amend the specification by giving more detailed information on the product description, the proof of origin, the method of production, labelling, national requirements and the structures responsible for monitoring the designation. (3) The Commission has examined the amendments in question and decided that they are justified. Since the amendments are minor within the meaning of the third subparagraph of Article 53(2) of Regulation (EU) No 1151/2012, the Commission may approve them without following the procedure set out in Articles 50 to 52 of the Regulation, HAS ADOPTED THIS REGULATION: Article 1 The specification for the protected designation of origin Morbier is hereby amended in accordance with Annex I to this Regulation. Article 2 Annex II to this Regulation contains the consolidated Single Document setting out the main points of the specification. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 November 2013. For the Commission, On behalf of the President, Dacian CIOLOÃ Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) OJ L 181, 11.7.2002, p. 4. (3) OJ L 283, 30.10.2009, p. 34. ANNEX I In the specification for the protected designation of origin Morbier, the following amendments are approved: 1.1. Description of product Organoleptic properties All the descriptors of the cheese have been analysed in order to give a more realistic description of the product: As regards the black mark, the word well before bound has been deleted because it is subjective. As regards the rind, the words smooth and homogeneous have been replaced by the more precise description rubbed, of regular appearance, smeared, showing the frame of the mould. As regards its colour, light grey to orangey beige has been replaced by the more precise description beige to orangey with orangey brown, orangey red and orangey pink shades. As regards the cheese, it has been added that it is homogeneous and specified that it is soft to the touch. The openings are described more realistically: instead of possibly discreet openings the text now reads frequently a number of scattered openings the size of a redcurrant or small flattened bubbles. It has been added that the cheese is not very sticky in the mouth and that its texture is smooth. As regards taste, instead of a light, creamy taste; its flavour is clear, fruity and persistent, the text now states The taste is clear with nuances of milk, caramel, vanilla and fruit. With ageing, the aromatic range becomes enriched by roasted, spicy and vegetable nuances. The flavours are balanced. Analytical characteristics A minimum level of moisture content of fat-free cheese of 58 % has been added in order to avoid atypical cheeses which are too dry. 1.2. Proof of origin The section Information proving that the product originates from the geographical area has been consolidated and brings together in particular the declarative requirements and the requirements regarding the keeping of registers on the traceability of the product and the monitoring of production conditions. Moreover, this section has been added to and supplemented by several provisions on registers and declarative documents enabling the cheeses traceability to be guaranteed. 1.3. Production method Milk production  Breeds: In order to facilitate checks, the breed type has been specified and the local breeds requirement has been extended to dairy herd and to all the dairy cows present on the holding. The products of crossing the two breeds of certified descent are likewise allowed. The two pure breeds and their crossing are historically of local origin. The crossing has no observable impact on the specificity of the product.  Grazing area: The sentence The herd is managed in accordance with local customs has been deleted because it is too general and does not allow for monitoring. The sentence The areas considered as grazing areas for the production of Morbier  are those grass areas which permanently have at least 3 different plant species and include at least one type of grass and one type of legume. has been added in order to favour natural grassland with the floristic diversity of pasture.  Grassland management and enrichment: A limit on nitrogenous mineral manure of 50 units per hectare of grazing area per year has been added in order to preserve the grasslands floristic diversity. To the same end, the authorised types of organic manure have been listed: solid manure, slurry, liquid manure and stabilised sewage sludge. In order to avoid milk quality problems, any use of the forage area (grazing or mowing) is prohibited at least 4 weeks after the date of spreading the organic manure.  Grazing: In order to maintain the link between the product and its region, grazing has been made compulsory: The dairy cows graze after the snow has melted and as soon as the soils bearing capacity allows. In the grazing season, the cows in production use at least 20 acres of grassland per dairy cow.  The dairy cows basic intake: Only sodium chloride is authorised to improve the keeping of fodder. in order to avoid changing its characteristics. Moistening the feed is prohibited in order to avoid the development of undesirable bacteria. In the case of supplementary green feed, the green fodder is distributed in cleaned troughs and consumed within at most 4 hours of mowing. in order to avoid fermentation of the green feed. Similarly, When beet is cut into pieces, it is prepared each day.. In order to maintain the link between the product and its region: The supply of concentrates in the dairy cows intake (including the supply of dried plants) is limited on average for the herd to 1 800 kg per cow per year. The ban on fermented feed has been broadened from dairy cows to the dairy herd (cows in production, dry cows and replacement animals after weaning). The possibility of feeding another herd, clearly separated, with this type of feed is nevertheless envisaged, subject to certain conditions. In order to maintain the link between the product and its region, transgenic feed is banned. In order to avoid a deterioration in the milks quality: The following is banned from the dairy herds feed: fodder which adversely affects the milks smell or taste. Milking The milks natural flora must be preserved. Increasing the number of milkings per day harms the milks natural flora. One daily milking causes imbalances in the microflora: Milking is carried out twice a day, in the morning and in the evening. Omitting a milking is prohibited. In a bid to respect the milks natural flora, the products used do not contain disinfectants except in the case of established anomalies. Processing  Milk used: The milk must be collected daily and used quickly in accordance with the time limits of local tradition. This milk must be separated from other milk in order to authorise monitoring. The only types of milk which may enter the premises where Morbier  is made are those which comply with this specification, or types of milk intended for other designations of origin of the region provided that the traceability is sufficient to enable verification of compliance with this specification by the types of milk actually used to make Morbier .. The microbial flora of the types of milk complying with the specifications of the regions other PDOs is compatible with that of Morbier. The producers of milk for those other PDOs are identified and the types of milk coming from those holdings comply with the same essential rules as for the PDO Morbier: feeding dairy cows on the basis of grass and hay in the area, grazing, keeping the milk for a limited period, etc. That makes it possible to maintain an appropriate microbial atmosphere in the workshop. Other types of milk which comply neither with the specification for Morbier nor with the specifications for the other PDOs do not provide the same guarantees. Moreover, different cheeses are of course made in different ways, either in other places (different production chain) or at different times (successive production).  Processing The sentence With the exception of partial skimming, the addition of rennet, lactic starters, salt or water in order to clean the curd, nothing may be removed from or added to the milk. is replaced by: With the exception of partial skimming, nothing may be removed from or added to the milk, including during production, except for:  salt (sodium chloride),  rennet,  selected cultures of fermenting agents, obtained either by subculturing or by direct seeding,  water,  vegetable carbon (carbo medicinalis vegetalis). It is specified that Production must take place in a stainless steel or copper vat. for technological and traditional reasons. The size of the curds grains has been deleted because this is impossible to check and is not specific to this product. The conditions for the removal of lactose are specified as well as the temperature conditions in the vat. The sentence The loaves are formed by light pressing. is deleted because this is not a technological requirement. It is specified that coating with vegetable carbon must be done by hand so that the cheesemaker can demonstrate his know-how at this important stage of producing Morbier. The use of traditional wooden moulds and linen cloth are authorised because these are materials traditionally used in this sector. It has been added to the specification that Morbier must be salted dry or in brine and that, in the case of brining, chemical purification of the brine is prohibited. This important technological stage was forgotten in the previous specification. Maturing Wood is the best maturing medium because it enables excellent exchanges, particularly with water and salt, by regulating them. Wood also strengthens the link with the region by favouring surface microflora. The following sentence has therefore been added: The cheese is matured on wooden planks.. There is no requirement as to the origin of these planks. However, in order not to penalise a cheese dairy which currently matures on stainless steel, the following transitional measure is proposed: By way of derogation, stainless steel media used to make Morbier  before 1 January 2006 may be used until their replacement and at the latest until 31 December 2014. It has been added that the minimum duration is 45 days without interruption of the cycle. It is specified that: During storage before marketing, the matured cheeses must be kept at a positive temperature. 1.4. Labelling The requirement to use the national logo INAO no longer applies. The requirement to use the European Union logo PDO has been added. The requirement to give the details of the producer has been replaced by the requirement to give the details of the maturer. It is specified that, irrespective of the regulatory references applicable to all cheeses, the use of any term or other reference accompanying the designation of origin is prohibited on the labelling, advertising, invoices or commercial documents, with the exception of specific trademarks. 1.5. National requirements In the National requirements it is considered useful to indicate the main points to check with their reference values and assessment methods. 1.6. Other The details of the organisations involved in monitoring the production conditions are given, and in particular the details of the new Certifying Body chosen by the group as the control body. The National Institute of Origin and Quality is no longer involved under this heading. ANNEX II CONSOLIDATED SINGLE DOCUMENT Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1) MORBIER EC No: FR-PDO-0205-0933-29.12.2011 PGI ( ) PDO ( X ) 1. Name Morbier 2. Member State or third country France 3. Description of the agricultural product or foodstuff 3.1. Type of product Class 1.3. Cheeses 3.2. Description of the product to which the name in (1) applies Morbier is a cheese made from raw cows milk, with an uncooked pressed paste, in the shape of a flat cylinder 30 to 40 centimetres in diameter, 5 to 8 centimetres high, weighing 5 to 8 kg, with flat sides and a slightly convex heel. Throughout each slice the cheese has a continuous, joined, horizontal, central black mark. Its rind is natural, rubbed, of regular appearance, smeared, and bears the imprint of the frame of the mould. Its colour is beige to orange with shades of orangey brown, orangey red and orangey pink. Its paste is homogeneous and ivory to pale yellow in colour, with frequently a number of scattered openings the size of a redcurrant or small flattened bubbles. It is soft to the touch, smooth and melting and not very sticky in the mouth and its texture is smooth and fine. The taste is clear with hints of milk, caramel, vanilla and fruit. With ageing, the aromatic range becomes enriched by roasted, spicy and vegetable nuances. The flavours are balanced. The cheese has a minimum fat content of 45 grams per 100 grams after complete desiccation. The moisture content of the fat-free cheese must be between 58 % and 67 %. The maturing of the cheese is carried out over a minimum period of 45 days from the day of production, without interrupting the cycle. 3.3. Raw materials (for processed products only) The milk used to produce Morbier must come solely from a dairy herd of MontbÃ ©liarde cows of breed type 46, or from French Simmental cows of breed type 35, or from crosses of these two breeds of certified descent. 3.4. Feed (for products of animal origin only) The dairy cows basic intake comprises grass grazed throughout the growing period, and during the winter hay or second-cut hay likewise harvested in the geographical area. In order to guarantee a close link between the region and the product by specific feed from the geographical area, supplementary feed is limited to 1 800 kg per dairy cow per year. On the holding, the grazing area actually used must be at least equal to 1 hectare per dairy cow. In order to maintain the traditional practice of grazing, farm production systems where all the feed is supplied in troughs are forbidden. The dairy cows graze after the snow has melted and as soon as the soils bearing capacity allows. In the grazing season, the cows in production use at least 20 acres of grassland per dairy cow. These restrictions mean that at least 70 % of the feed comes from the geographical area. Fermented fodder, whether silage products or other, are not to be used in the feed of the dairy herd at any time of the year owing to the technological risks related to these practices during the production and maturing of cheeses. Only raw materials and supplementary feed derived from non-transgenic products are authorised for the dairy herd so as to preserve the traditional nature of the feed. 3.5. Specific steps in production that must take place in the defined geographical area The milk is produced and the cheese manufactured and matured in the geographical area. 3.6. Specific rules concerning slicing, grating, packaging, etc.  3.7. Specific rules concerning labelling The labelling of the cheeses qualifying for the designation of origin Morbier must include the name of the designation written in characters at least equal in size to the largest characters appearing on the label. The labelling must include the European Union PDO symbol. The identification (name or business name and address) of the maturing plant is clearly shown on the whole cheeses. It is specified that, irrespective of the regulatory references applicable to all cheeses, the use of any term or other reference accompanying the designation of origin is prohibited on the labelling, advertising, invoices or commercial documents, with the exception of specific trademarks. 4. Concise definition of the geographical area The geographical area extends over the territory of the following municipalities: Department of Ain: municipalities of Apremont, Bellegarde-sur-Valserine as regards the part corresponding to the former municipality of Coupy, Belleydoux, Champfromier, Charix, Chezery-Forens, Confort, Echallon, Giron, Lancrans, Leaz, Lelex, Mijoux, Plagne, Montanges and Saint-Germain-de-Joux. Department of Doubs: all the municipalities of the department. Department of Jura: all the municipalities with the exception of Annoire, Aumur, Champdivers, Chemin, Longwy-sur-le-Doubs, Molay, Peseux, Petit-Noir, Saint-Aubin, Saint-Loup, Tavaux. Department of SaÃ ´ne and Loire: municipalities of Beaurepaire-en-Bresse, Beauvernois, Bellevesvre, Champagnat, Cuiseaux, Flacey-en-Bresse, Fretterans, Joudes, Mouthier-en-Bresse, Sagy, Saillenard, Savigny-en-Revermont and Torpes. 5. Link with the geographical area 5.1. Specificity of the geographical area Natural factors The geographical area comprises the arc of the Jura mountains, a set of limestone plateaux, and its extension into a small part of the adjoining plain. The altitude is often high. The landscape is divided between grassland and woodland. The grasslands natural limestone flora is very varied. The whole of the area is characterised by a continental type of climate, with large differences in temperature between winter and summer, and precipitation which, although spread throughout the year, is considerable in summer. The whole of the area is also defined by a northern climate with a low annual average temperature (despite considerable heat in the summer) and a large number of days of frost. It is a very wet mountain or submountain environment with annual rainfall always in excess of 900 mm and generally in excess of 1 000 mm. This rainfall is already considerable at low altitude and increases towards the interior of the mountain ranges. Seasonal distribution is characterised by the lack of a dry season. This climate particularly favours the growth of grass. Human factors In the centre and the north of the Jura mountains the importance of grazing has shaped the regional economy based essentially on livestock rearing and above all on dairy production. The oldest document referring to Morbier dates from 1799. The cheese was already known in Paris at that time, which indicates that its origin was older. Originally it was produced at a time when the level of milk was low and in particular insufficient for the production of a wheel of ComtÃ ©. The production of Morbier and ComtÃ © are closely linked. There are currently several theories about the origin of the making of Morbier. According to one theory, Morbier was made out of necessity, on the farms, in order to use two successive milkings to produce a cheese of 8 to 10 kilograms. The first curd loaf was coated with soot taken from under the cauldron in order to provide protection against external contamination and avoid superficial alteration before being put together with the curds of the following batch. The residual layer marked the join between the two batches. The application of carbon by hand presupposes an exact balance between coating curds which were too dry and coating curds which were too moist. Maintaining a stage performed by hand guarantees that cheesemakers know-how in relation to Morbier is maintained, as well as respect for tradition. The livestock rearers in the Jura mountains have over the generations opted for a breed of cow, the MontbÃ ©liarde, which is particularly suited to the local natural conditions and whose milk is well-suited to the regional cheesemaking technologies. Secondarily, they have also opted for the Simmental, which is less prevalent. 5.2. Specificity of the product Morbier is a cows milk cheese weighing 5 to 8 kg. Morbier is a cheese which is recognisable by a horizontal, central black line which runs through the whole slice like a weld. The black line is obtained solely by coating vegetable carbon on the side of one of the loaves of curds before pressing. With the cheese marked in the centre by this famous black line, its paste is homogeneous in colour from ivory to pale yellow with frequently a number of scattered openings. The taste is clear with hints of milk, caramel, vanilla and fruit. With ageing, the aromatic range becomes enriched by roasted, spicy and vegetable nuances. 5.3. Causal link between the geographical area and the quality or characteristics of the product (for PDO) or a specific quality, the reputation or other characteristic of the product (for PGI) The dominant share of grass in the dairy cows feed influences the characteristics of the milk and the organoleptic features of Morbier. Each variation in the floristic composition of the grassland translates into variations in the cheeses aromatic nuances. This effect can easily be verified over the course of the seasons. That is why several production conditions in the specification aim to preserve the natural floristic diversity. These grass resources are preserved by banning genetically modified crops, which could alter the floristic composition or limit its diversity. The richness of the grasslands flora is also preserved by restricting fertiliser inputs. The shape of the cheese (a medium-sized cylinder) was originally adapted to production on mountain farms. Dual production, corresponding to two milkings, makes it possible to obtain quite a large size, limiting losses during storage. This size will subsequently be taken over by the cheese dairies (cheesemaking cooperatives), thereby enabling cheese production when the level of milk production is low. This link with the making of cooked pressed pastes, and in particular ComtÃ ©, is found in the rind smearing techniques. This type of care contributes, beyond appearance, to the special taste of the cheese. Using wood for maturing constitutes a direct link with the technological requirements and with the existence nearby of large coniferous forests which are part of the natural environment. In order to obtain a fine, smooth texture and the expression of fine nuances in the taste of Morbier, it is essential to use raw milk with a particular lactic flora. The removal of lactose, while contributing to the texture of Morbier, enables the expression of these secondary aromatic nuances. The central black line was initially obtained by using soot from the cauldron. This technique affirms the link with the production of cooked pressed pastes in Franche-ComtÃ ©. Reference to publication of the specification (Article 5(7) of Regulation (EC) No 510/2006) https://www.inao.gouv.fr/fichier/CDCMorbier.pdf (1) OJ L 93, 31.3.2006, p. 12. Replaced by Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (OJ L 343, 14.12.2012, p. 1).